Citation Nr: 1810488	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-26 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1971 to September 1973. 

This matter is before the Board of Veterans' Appeals on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The Veteran testified before the undersigned in an October 2017 videoconference hearing. A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in December 2011 in connection with his claim for service connection for bilateral hearing loss and tinnitus. In-service noise exposure has been conceded. The Veteran was assessed as having bilateral sensorineural hearing loss and tinnitus; however, the VA examiner opined that the Veteran's disabilities were not due to or a result of military service because there was no degradation of hearing during the Veteran's service, and no hearing loss or tinnitus noted at separation. Here, the examiner based the negative opinion solely on the absence of documented hearing loss during service and upon separation. However, regulations do not preclude service connection for current hearing loss which first met VA's definition of disability after service. 38 C.F.R. § 3.385 (2017); Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992) (lack of documented hearing loss while in service is not fatal to a claim for service connection.).

The Veteran's representative has also requested a remand in a September 2017 VA Form 646 Statement of Accredited Representative. The representative requested that the Veteran be afforded a new VA medical exam and opinion to consider favorable medical literature cited as supporting a finding of service connection for delayed onset hearing loss. Such literature was a 2009 study authored by Dr. Sharon G. Kujawa and Dr. M. Charles Lieberman titled "Adding Insult to Injury: Cochlear Nerve Degeneration after "Temporary" Noise-Induced Hearing Loss", 29 (45) J. Neurosci. 14077-85 (2009). There is no evidence showing that this favorable medical literature was considered by the December 2011 examiner. 

For the reasons stated above, the Board finds that the December 2011 examination is inadequate. In order to fully satisfy the VA's duty to assist, a new VA examination must be obtained which considers and reconciles the conflicting medical literature in providing a rationale to support the medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Thereafter, the RO should schedule an appropriate VA examination to determine the nature and etiology of the Veteran's hearing loss and tinnitus. The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

Any indicated studies should be performed and all pertinent pathology found on examination should be noted on the evaluation report.

The examiner should respond to the following opinion request:
Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss and tinnitus is related to his period of active duty service; to include his conceded in-service acoustic trauma? Please explain why or why not, keeping in mind that the lack of a diagnosis of hearing loss in service is not, by itself, a sufficient reason to find that there is no nexus to service. Rather, the salient question is whether any incident of service, including the Veteran's conceded noise exposure, caused a current hearing loss disability or tinnitus even though it may have been initially diagnosed years after his discharge from service.

The examiner is also asked to comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11; 29(45):14077-85. 

c. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




